The defendant contends that he was deprived of his statutory right to exercise peremptory challenges because the trial court seated a prospective juror whom his counsel had sought to exclude. The defendant’s argument was waived when, before the jury was sworn, the defendant conceded, without reservation or qualification, that he considered the jury panel to be satisfactory (see People v Phillip, 215 AD2d 598 [1995]; see also People v Mattina, 287 AD2d 468 [2001]). Skelos, J.P., Dickerson, Leventhal and Roman, JJ., concur.